EXAMINER'S AMENDMENT
This Office Action is in response to the Preliminary Amendment filed 1/21/2020.  As requested, the specification and claims 1 and 5-9 have been amended, and claim 21 has been newly added.  Claims 1-21 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement filed 1/21/2020 have been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.  

Claim Interpretation
Class 0, recited in claim 20, is interpreted as an over the counter compression class having a range of 15-20 mmHg.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on January 13, 2022.

The application has been amended as follows: 

Claim 1 (previously resented): A warp-knitted elastic perforated fabric comprising, in its warp, wales having a closed chain weave made of synthetic threads, and in the weft of the fabric, thread systems, one of the same forming the front side of the fabric and the other system forming the back side of the fabric, and elastomeric threads arranged inside of the wales, the fabric having sections with weft threads missing in the courses of the fabric, in the place of said missing weft threads, perforations being formed.

Claim 2 (original): The fabric as claimed in claim 1, wherein each perforation is partitioned by at least one wale.

Claim 3 (original): The fabric as claimed in claim 1, wherein the minimal width of each perforation is equal to the distance between the wales.

Claim 4 (currently amended): The fabric as claimed in claim 1, wherein polyester or polypropylene or polyamide threads are used as the synthetic threads.



Claim 6 (previously presented): The fabric as claimed in claim 21, wherein the composition of the wool yarn or of wool-comprising yarn in the fabric comprises wool fibers of the camel family in combination with sheep wool.

Claim 7 (currently amended): The fabric as claimed in claim 21, wherein the composition of the wool yarn or of wool-comprising yarn in the fabric comprises Angora wool.

Claim 8 (previously presented):): The fabric as claimed in claim 21, wherein the composition of the wool yarn or of wool-comprising yarn in the fabric comprises Angora wool in combination with sheep wool.

Claim 9 (currently amended): The fabric as claimed in claim 21, wherein sheep wool is used as the wool yarn or wool-comprising yarn.

Claim 10 (currently amended): The fabric as claimed in claim 1, wherein the [face] front side or the back side of the fabric is made with nap.



Claim 12 (original): An elastic compression perforated bandage formed from a warp-knitted fabric comprising, on its warp, wales having a closed chain weave made of synthetic threads with elastomeric threads arranged inside of the wales, and in the weft of the fabric, thread systems forming the front side and the back side of the fabric the fabric having sections with weft threads missing in the courses of the fabric, in the place of said missing weft threads, perforations being formed the minimal width of each of them being equal to the distance between the wales.

Claim 13 (original): The bandage as claimed in claim 12 wherein the thread systems forming the front and back sides thereof are made of natural, and/or artificial, and/or synthetic yarn or threads.

Claim 14 (currently amended): The bandage as claimed in claim 13 wherein cotton yarn or threads are used as the natural yarn or threads. 

Claim 15 (currently amended): The bandage as claimed in claim 13 wherein viscose yarn or threads, or modified viscose fibers are used as the artificial yarn or threads. 

Claim 16 (original): The bandage as claimed in claim 13 wherein the natural and/or artificial threads or yarn are treated with an antimicrobial solution. 

Claim 17 (currently amended): The bandage as claimed in claim 13 wherein polyester, polypropylene or polyamide threads of yarn are used as the synthetic threads or yarn. 

Claim 18 (original): The bandage as claimed in claim 17 wherein the synthetic threads or yarn are modified with an additive providing antimicrobial effect and comprising silver ions. 

Claim 19 (currently amended): The bandage as claimed in claim 12 wherein latex threads are used as the elastomeric threads. 

Claim 20 (original): The bandage as claimed in claim 12 wherein the compression class thereof is 0-4. 

Claim 21 (previously presented): The fabric according to claim 1, wherein the thread systems comprise a wool yarn or a yarn comprising wool. 

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Warp knitted elastic fabrics are known as demonstrated the closet prior art references WO 2007/001210 A1, RU 75570 U1, and RU 2289643 C1.
With respect to claim 1, RU 2289643 C1 discloses all features of the claim except, “in the weft of the fabric thread systems, one of the same forming the front side of the fabric and the other system forming the back side of the fabric, and elastomeric threads arranged inside of the wales, the fabric having sections with weft threads missing in the courses of the fabric, in the place of said missing weft threads, perforations being formed”.
With respect to claim 12, closets prior RU 75570 U1 discloses all features of the claim except, “in the weft of the fabric, thread systems forming the front side and the back side of the fabric the fabric having sections with weft threads missing in the courses of the fabric, in the place of said missing weft threads, perforations being formed the minimal width of each of them being equal to the distance between the wales”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses knitted fabrics used for making bandages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/           Primary Examiner, Art Unit 3786